Citation Nr: 0214450	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  98-08 679	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of the son of the veteran as the 
helpless child of the veteran.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from December 1944 to May 
1946.  He died on October [redacted], 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the appellant's claim on 
behalf of the veteran's son for recognition of him as the 
helpless child of the veteran.

The Board remanded the claim in December 1998.  For the 
reasons noted in more detail below, the Board finds it 
necessary to remand this case to the RO again for development 
action regarding the possible determination of a fiduciary 
for the veteran's son, if necessary, which is action that 
only the RO has the authority to undertake.  See Chairman's 
Memorandum No. 01-02-01, 9c. (noting that some action must be 
accomplished at the VA regional office level because the 
required action takes place there or because current law 
requires it); 38 C.F.R. §§ 13.55, 13.58 (2001).


REMAND

Prior to his death, the veteran was in receipt of VA pension 
benefits.  On a VA application form for benefits (VA Form 21-
526) received by the RO in May 1973, the veteran noted that 
he was divorced in March 1973 and that he had six children.  
One of the children listed was the son on whose behalf the 
appellant brought the present claim for benefits, and another 
child listed was the appellant, the veteran's daughter and 
his eldest child.  On forms submitted over the years to 
report his income for VA pension purposes, dated in May 1987, 
May 1989, May 1991, May 1992, May 1993, and June 1994, the 
veteran indicated that he did not have any unmarried, 
dependent children.

In January 1997, the appellant submitted the claim for 
recognition of the son of the veteran as the helpless child 
of the veteran.  VA provides certain benefits for veterans' 
children shown to be permanently incapable of self-support by 
reason of mental or physical defect at or before the date of 
attaining the age of 18 years.  38 U.S.C.A. § 101(4)(A)(ii); 
38 C.F.R. §§ 3.315(a), 3.356.  In support of her claim, she 
submitted the veteran's son's birth certificate.  She also 
submitted private medical records showing that the veteran's 
son was in a motor vehicle accident in 1980 several weeks 
before his 18th birthday.  These records showed that the 
veteran's son sustained a head injury and was unconscious for 
several weeks and that he sustained physical injuries as 
well, including a fractured right femur in which he developed 
chronic osteomyelitis requiring several surgeries over the 
years between 1980 and 1988.  In making her claim, the 
appellant indicated that the veteran's son was a helpless 
child and that he lived with her.

The RO denied the claim, and the appellant appealed to the 
Board.  In December 1998, the Board remanded the claim to the 
RO for further development including ascertaining from the 
appellant whether the veteran's son had been declared legally 
incompetent and whether the appellant had been given a power 
of attorney to act on his behalf.

On remand, the RO wrote to the appellant in February 1999 at 
her last address of record and requested information 
including whether the veteran's son had been declared legally 
incompetent; whether he was or had ever married; and whether 
he was receiving disability benefits.  The RO also asked her 
to provide the names and addresses of health care providers 
who had treated the veteran's son since 1988 and to submit 
information about his educational and employment background.  
The RO also asked her to submit documentation, such as a 
power of attorney, showing that she had the right to act on 
the veteran's son's behalf.

The appellant did not reply to the RO's letter.  However, 
shortly after sending the appellant the letter, the RO 
received VA Form 21-4138, Statement in Support of Claim, from 
S.S.R., which reflected that S.S.R. lived at the same address 
as the appellant's address -- the address to which the RO had 
sent the February 1999 letter to the appellant.  S.S.R. 
provided her Social Security number and requested that she be 
appointed the legal guardian of the veteran's son because she 
stated that she was the one that was with him all the time 
and taking care of him.  The RO did not reply to this 
statement, and the case was returned to the Board.

On appeal to the Board in this case is the denial of a claim 
for benefits made on behalf of the veteran's son.  Whether he 
is entitled to such benefits as the helpless child of the 
veteran is an issue as yet unresolved.  Because of the nature 
of the claim itself, which may involve mental incompetence of 
the veteran's son, resolving the issue of whether the he is 
the helpless child of the veteran is dependent upon obtaining 
information about his condition from the appellant, who has 
brought the claim on his behalf, or from S.S.R. who has 
requested that she be recognized as the veteran's son's 
fiduciary -- at least for the purposes of bringing and 
prosecuting the claim for benefits.

VA regulations vest in the Veterans Services Officer the 
authority to select and appoint the person or legal entity 
best suited to receive VA benefits in fiduciary capacity for 
a beneficiary who is mentally ill (incompetent).  38 C.F.R. 
§ 13.55.  The Veterans Service Officer is authorized to make 
a determination as to the person or legal entity to be 
appointed legal custodian to receive VA payments on behalf of 
a beneficiary who is incompetent.  38 C.F.R. § 13.58.  The 
Board acknowledges that these regulations appear to 
contemplate that entitlement to benefits will have already 
been determined, which is not the case here, before a 
fiduciary will be selected for the purpose of receiving 
payment of those benefits on the beneficiaries behalf.  

Nevertheless, the Board notes that either the appellant or 
S.R.R. may act as "next friend", without being the 
regularly appointed guardian, of the veteran's son for the 
purpose of making an informal claim on his behalf if he does 
not have the capacity to manage his own affairs.  See 
38 C.F.R. § 3.155 (indicating that an informal claim may be 
brought by "some person acting as next friend of a claimant 
who is not sui juris").  A "next friend" means one acting 
for the benefit of infant or other person not "sui juris", 
without being regularly appointed guardian.  A person who is 
not "sui juris" is one who does not have the capacity to 
manage his own affairs or is under a legal disability to act 
for himself.  BLACK'S LAW DICTIONARY 941, 1286 (5th ed. 1979).

Thus, the Board concludes that, especially considering the 
possibility of the mental infirmity of the veteran's son's, 
additional attempts to assist him in making his claim for 
benefits in this case by soliciting additional information 
from the appellant and S.S.R. would be consistent with the 
emphasis placed upon VA's duty to assist claimants by the 
Veterans Claims Assistance Act of 2000 and consistent with 
the outreach services program of 38 U.S.C. § 7721 which 
charges VA with the affirmative duty of seeking out eligible 
veterans and eligible dependents and providing them with 
assistance in applying for and obtaining benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107, 7721 (West 
1991 & USP. 2002). 

According, to ensure that VA has met its duty to assist in 
this regard, the case is REMANDED to the RO for the following 
development:

1.  The RO should write to S.R.R. at the 
last address of record and request 
further information from her as to her 
request to be appointed the legal 
guardian of the veteran's son in 
connection with a claim for VA benefits.  
The RO should clarify whether she 
intended by her statement to file a claim 
on behalf of the veteran's son for 
benefits.  If so, the RO should follow 
its usual procedures in assisting her 
with filing and prosecuting such a claim 
including compliance with the procedures 
required under the Veterans Claims 
Assistance Act of 2000.

2.  The RO should also write to the 
appellant at the last address of record 
and afford her another opportunity to 
provide the information that the RO 
requested of her in its February 1999 
letter.  Consistent with the requirements 
of the Veterans Claims Assistance Act of 
2000, the RO should notify the claimant 
of any information, and any medical or 
lay evidence, no previously provided that 
is necessary to substantiate the claim.  
Quartuccio v. Principi, No. 01-997, slip 
op. at7 (U.S. Vet. App. June 19, 2002).  
In addition, the RO should notify her 
which evidence, if any, must be obtained 
by her and which evidence, if any, will 
be retrieved by the RO.  Id.; 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.

3.  The RO should provide the appellant a 
supplemental statement of the case in 
which it notifies her of the laws and 
regulations, including 38 C.F.R. § 3.356, 
relevant to a claim for benefits based on 
recognition of the veteran's son as the 
helpless child of the veteran as none of 
these laws or regulations were provided 
to her in the April 1998 statement of the 
case.

4.  The RO should undertake whatever 
other actions, which it has the authority 
to conduct and which it deems appropriate 
in this case, including conducting a 
field examination, affording the 
veteran's son the opportunity to report 
for a VA examination, or writing to the 
veteran's son (in the event that he is 
not mentally, but only physically, 
incapacitated) for information, to 
ascertain whether he is a helpless child 
for the purposes of 38 C.F.R. § 3.356.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



